Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 & 5-8 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites determining whether a bend amount of the joint type turbine rotor is within a predetermined range…wherein in the step of determining…the step of heating to the step of determining whether the bend amount of the joint type turbine rotor is within the predetermined range are repeated when the bend amount of the joint type turbine rotor is determined to be out of the predetermined range.  This claim feature recites a determining step that recites an iterative process.  This iterative process, however, includes the determining step.  But the determining step must end before the iteration begins or the claim is non-sensical.  A claim may not define a recursive process that includes itself, as that is both impossible and indefinite.  Claim 1 should be amended to recite a series of step, including a determining step, that are repeated if the determining step finds the bend is outside of the predetermined range.  
Examiner also recommends amending claim 1 to give each step labels (such as step a, step b, step c, etc) and then reciting repeating the relevant steps.  This will increase clarity.
Yet a further recommendation for claim 1 is to amend the setting step to recite ‘determining an initial bend amount.’  This would clarify the intent of claim 5 (and claim 5 should be amended to recite ‘the initial bend amount.’
	Claim 3 recites the convex portion arches to its highest point vertically before the step of measuring.  Claim 1 does not recite a step of measuring.  It recites several different determining steps that each involve a measurement being made.  Thus, claim 3 lacks antecedent basis.  Assuming that claim 3 is referring to one of the determining steps, it must clarify which one it is referring to.
	The claim term is also indefinite for another reasons.  The phrase before the step of measuring refers to chronological order.  Thus, the phrase before it should refer to an action that is taken or occurs.  But the phrase the convex point arches to its highest point vertically refers to a location, namely the location of the highest point.  Stating that a location occurs before a measurements step is non-sensical.  As such, this claim term is indefinite.
	Claims 2 and 5-8 are rejected based on their dependence.
	
Allowable Subject Matter
Claims 1-3 & 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.